Dissenting Opinion by
President Judge Bowman :
I respectfully dissent. In my opinion, an outside salesman while returning home after completion of his last activity of the day related to his employment, driving his own vehicle for which he receives no expense reimbursement from his employer and who conducts no business at his place of residence related to his employment is not in the course of his employment and hence not within the coverage of the statute. All authorities agree that an employee returning home from a fixed place of employment in his own vehicle after his day’s employment duties are concluded is not within the course of his employment and hence not within the coverage of the statute. Under the facts found by the Board in this case I fail to comprehend a distinction simply because the decedent’s employment is characterized as that of an outside salesman.
Judge Mencer joins in this dissenting opinion.